Citation Nr: 1015369	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
spondylolisthesis of the lumbar spine, status post lumbar 
spine surgery with right radiculopathy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.	



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 
1958 and from June 1958 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, jurisdiction of the 
claim was transferred to the RO in Montgomery, Alabama.

In February 2010, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issue of entitlement to a TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis of the lumbar spine, 
status post lumbar spine surgery, is manifested by limitation 
of motion of the thoracolumbar spine to 30 degrees; there is 
no evidence of ankylosis of the thoracolumbar spine and there 
is no evidence of any incapacitating episodes.

2.  The Veteran's spondylolisthesis of the lumbar spine, 
status post lumbar spine surgery is manifested by mild 
radiculopathy to his right lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
orthopedic manifestations of the Veteran's spondylolisthesis 
of the lumbar spine, status post lumbar spine surgery, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2009).

2.  The criteria for a separate 10 percent rating for the 
neurological manifestations of the Veteran's 
spondylolisthesis of the lumbar spine, status post lumbar 
spine surgery, (mild incomplete paralysis of the right 
sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.25, 4.26, 4.71a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in an August 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA. 
 Additionally, the notice letter informed the Veteran as to 
disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came prior to 
the initial adjudication of the claim, the timing of the 
notice complied with the requirement that the notice must 
precede the adjudication.  Thus, the Board concludes that the 
duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Although 
efforts were made to obtain the Veteran's Social Security 
Administration (SSA) disability records, the records could 
not be located.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Veteran contends that he is entitled to a higher rating 
for his spondylolisthesis of the lumbar spine, status post 
lumbar spine surgery with right radiculopathy, because it is 
more severe than contemplated by the currently assigned 40 
percent rating.

A July 2005 private computed tomography (CT) scan of the 
lumbar spine reveals very high grade, very tight stenosis at 
L2-3 on a degenerative basis.  The operative level of the L4-
5 and L5-S1 showed good result, and fixation rods and wires 
were noted with orthopedic appliances intact.  

The report of an August 2006 VA examination notes that the 
Veteran denied any bed rest episodes over the past 12 months.  
The Veteran reported a lower back injury during the military.  
Currently, he rated his back pain as 5 to 6 on a scale of 10.  
The pain is continuous.  He also reported weakness, 
stiffness, and spasm, as well as numbness and tingling that 
radiates to his right lower extremity.  This is an 
intermittent sensation that radiates to his right knee.  
Periodically he has weakness and fatigue in his lower 
extremities.  He has flares that cause his pain level to rise 
to 10/10.  Precipitating factors include increased activity, 
such as strenuous labor.  These flares last several hours.  
Alleviating factors include rest, hot showers, and use of the 
medication Ultram.  He uses a brace periodically and does not 
use a cane.  The Veteran reported bladder problems, but the 
examiner attributed such problems to benign prostatic 
hypertrophy.  The Veteran can walk 15 to 20 minutes and 
denies any unsteadiness or falls.  He has had three back 
surgeries, the last of which was performed in 1987 (lumbar 
fusion).  The Veteran reported pain with any lifting.  He 
cannot squat and he has pain with bending and stooping.  

Physical evaluation revealed slight dorsal kyphosis.  There 
was increasing spasm noted to the paraspinal muscles of the 
lumbar spine.  There was negative straight leg raises 
bilaterally.  Flexion of the thoracolumbar spine was to 55 
degrees with pain.  Extension was to 15 degrees with pain.  
Lateral flexion was 15 degrees on the left and 10 degrees on 
the right, with pain bilaterally.  Rotation was 5 degrees 
bilaterally with mild pain.  The Veteran had increasing pain 
but no decrease in range of motion with repetitive testing.  
He had mild to moderate fatigue, weakness, and lack of 
endurance with repetitive testing.  He had a mild facial 
grimace with range of motion testing.  The diagnosis was 
lumbar spine degenerative osteoarthritis, status post lumbar 
fusion with history of spondylolisthesis, with moderate 
impairment, and right lower extremity radiculopathy with mild 
to moderate impairment.

A November 2008 VA examination report notes that the Veteran 
has received local injections for his back, which have helped 
a fair amount.  The Veteran has a history of urinary 
incontinence, urinary urgency, and erectile dysfunction, 
which are unrelated to his service-connected lumbosacral 
spine disability.  He also has numbness, paresthesias, leg or 
foot weakness, falls, unsteadiness, and dizziness.  The 
numbness is related to his service-connected lumbosacral 
spine disability.  In addition, the Veteran has a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain in the lower back.  The pain is dull, moderate to 
severe, and constant.  The pain is daily and it radiates to 
the right leg.  There are no flare-ups and no intervertebral 
disc syndrome.  He uses a brace and is able to walk one 
quarter mile.  There was no spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness to the thoracic 
sacrospinalis, bilaterally.  There was no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
The spine had normal posture and symmetry in appearance.  
Gait was normal.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
Sensory examination of the lower extremities was normal to 
vibration, pinprick, light touch, and position sense.  
Reflexes were 2+ and Babinski was normal.  The active range 
of motion of the thoracolumbar spine was from zero to 30 
degrees of flexion.  Pain was present from 25 to 30 degrees.  
Passive range of motion was from zero to 70 degrees of 
flexion with the same pain as in active range of motion.  
Resisted isometric movement was normal.  There was pain on 
active and passive range of motion, as well as pain after 
repetitive use.  There was no additional loss of motion on 
repetitive use of the joint.  The examiner stated that the 
Veteran has status post L3 to S1 fusion with severe disc 
degeneration at L2-3, and to a lesser extent, at L1-2 and 
T12-L1.  This disability has a moderate effect on chores, 
shopping, and recreation.  It has a severe effect on sports 
and recreation, and no effect on traveling, feeding, bathing, 
dressing, toileting, and grooming.  

In order for the Veteran to receive a higher disability 
rating based upon limitation of motion, it must be shown that 
he has unfavorable ankylosis of the entire thoracolumbar 
spine or unfavorable ankylosis of the entire spine.  Because 
all of the medical evidence shows that the Veteran retains 
useful motion of his spine, his spine cannot be said to be 
ankylosed.  He has never been diagnosed with ankylosis of the 
spine, and even considering additional loss of motion due to 
pain, fatigue, weakness, lack of coordination, and lack of 
endurance, he still retains useful motion of the spine such 
that a higher rating based upon ankylosis of the spine is not 
warranted.

In order to receive a higher rating based upon incapacitating 
episodes, it would have to be shown that the Veteran had 
incapacitating episodes having a duration of at least six 
weeks during the past 12 months.  None of the medical 
evidence shows that the Veteran had any physician prescribed 
bed rest, and at the hearing before the undersigned, the 
Veteran specifically denied incapacitating episodes requiring 
bed rest.  Therefore, a higher rating based upon 
incapacitating episodes is not warranted.

With regard to the neurological component of the Veteran's 
low back disability, the Board notes in rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment and motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, 
disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of 
Diagnostic Code 8620 refer to neuritis of the sciatic nerve, 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

The medical evidence reflects that the Veteran has been 
diagnosed with radiculopathy of the right lower extremity, 
numbness and tingling of the right lower extremity, and 
paresthesias of the right lower extremity, which all medical 
care providers have etiologically related to the Veteran's 
back disability.  Therefore, the Board determines that the 
Veteran is entitled to a separate rating for this 
neurological component of his disability.

Significantly, however, throughout the pendency of the 
appeal, no muscle atrophy has been present, reflexes have 
been normal, and sensory examination was only mildly 
diminished one occasion on the right lower extremity.  The 
Board finds that the Veteran's radiculopathy symptoms of the 
right lower extremity are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the Veteran is entitled to no more than a separate 10 percent 
rating for the neurological manifestations of his low back 
disability under Diagnostic Code 8520.  Because neurological 
examination of the left lower extremity has been normal 
throughout the entire period on appeal, the Board finds that 
the Veteran does not meet the criteria for a separate 10 
percent rating for any neurological manifestations of his low 
back disability affecting the left lower extremity.  The 
Veteran has repeatedly denied bowel incontinence, and bladder 
incontinence has been etiologically related to a prostate 
problem.  In sum, the Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.

In sum, a higher rating based upon the orthopedic 
manifestations of the service-connected spondylolisthesis of 
the lumbar spine, status post lumbar spine surgery, is 
denied.  However, a separate 10 percent rating for the 
neurological component of the disability affecting the right 
lower extremity is granted.

At no time during the appeal period has the Veteran's 
spondylolisthesis of the lumbar spine, status post lumbar 
spine surgery with radiculopathy, been manifested by greater 
disability than contemplated by the currently assigned 
ratings under the designated diagnostic codes.  Accordingly, 
staged ratings are not in order and the assigned ratings are 
appropriate for the entire period of the Veteran's appeal.  
Hart, supra.


ORDER

A rating in excess of 40 percent for the orthopedic 
manifestations of the Veteran's spondylolisthesis of the 
lumbar spine, status post lumbar spine surgery, is denied.

A separate 10 percent disability rating for the neurologic 
manifestations (mild incomplete paralysis of the right 
sciatic nerve) of the spondylolisthesis of the lumbar spine, 
status post lumbar spine surgery, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for an initial rating for a disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if during the course of an initial rating appeal, the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an initial rating is sought (in this 
case, the Veteran has alleged that he is unemployable due to 
his low back disability), then part and parcel with the 
initial rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.  

The Board finds the evidence of record has reasonably raised 
the issue of entitlement to a TDIU as an element of the 
increased rating claim on appeal.  Because entitlement to a 
TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than 
refer, the TDIU issue to the Agency of Original Jurisdiction 
(AOJ) for proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to a TDIU for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider the TDIU issue.  If the Board determines that 
further action by the RO is necessary with respect to TDIU, 
the Board should remand rather than refer the TDIU issue for 
further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  In addition, VA's Office of General Counsel also 
stated that when the issue of entitlement to an 
extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 
para. 14, 15 (August 16, 1996).  

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Therefore, first, the AOJ should send a VCAA notice letter to 
the Veteran for his TDIU claim.  This letter should notify 
the Veteran and his representative of any information or lay 
or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also 
indicate what information or evidence should be provided by 
the Veteran and what information or evidence VA will attempt 
to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher initial disability rating.  

Second, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

The VA examinations of record do not address whether the 
Veteran's spondylolisthesis of the lumbar spine, status post 
lumbar spine surgery with right radiculopathy, renders him 
unemployable.  Therefore, such an opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter notifying 
the Veteran of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the 
TDIU claim on appeal.  This notice must 
indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  Return the claims folder, to 
include a copy of this remand, to the 
November 2008 VA examiner in order for 
the examiner to provide an opinion 
regarding whether the Veteran's 
service-connected spondylolisthesis of 
the lumbar spine, status post lumbar 
spine surgery with right radiculopathy, 
standing alone, or in concert with his 
service-connected chondromalacia of the 
right knee and hemorrhoids, prevents 
the Veteran from securing or following 
a substantially gainful occupation, 
without consideration of any 
nonservice-connected disorders 
(tendonitis of the left shoulder, 
arthritis of the right hand, cervical 
spondylosis, fallen arches, 
mononucleosis, ulcer, and dental 
condition) and his advancing age.  In 
other words, the examiner should please 
definitively state whether the 
Veteran's service-connected 
spondylolisthesis of the lumbar spine, 
status post lumbar spine surgery would 
by itself or in concert with the other 
service-connected disabilities prevent 
him from securing gainful employment.  

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent lay and medical evidence 
of record.  

The claims folder should be made 
available for review, and the examiner 
should indicate whether such review was 
accomplished.  Another VA examination 
is not required unless the November 
2008 VA examiner is no longer 
available.  

4.  Submit the claims for TDIU and a 
higher rating for a lumbar spine 
disability to the Under Secretary for 
Benefits or Director of Compensation 
and Pension Service for an extra-
schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
The extra-schedular evaluation must 
address both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 4.16(b), all of the 
Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered. 

5.  Then readjudicate the claims for 
TDIU and a higher rating for a lumbar 
spine disability on an extra-schedular 
basis, in light of the additional 
evidence obtained.  If these claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


